
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 2840
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To establish a liaison with the Federal
		  Bureau of Investigation in United States Citizenship and Immigration Services
		  to expedite naturalization applications filed by members of the Armed Forces
		  and to establish a deadline for processing such applications.
	
	
		1.Short titleThis Act may be cited as the
			 Military Personnel Citizenship
			 Processing Act.
		2.Office of the FBI Liaison
			(a)EstablishmentSection 451 of the Homeland Security Act of
			 2002 (6 U.S.C. 271) is amended by adding at the end the following:
				
					(g)Office of the FBI Liaison
						(1)In generalThere shall be an Office of the FBI Liaison
				in the Department of Homeland Security.
						(2)FunctionsThe Office of the FBI Liaison shall monitor
				the progress of the functions of the Federal Bureau of Investigation in the
				naturalization process to assist in the expeditious completion of all such
				functions pertaining to naturalization applications filed by, or on behalf
				of—
							(A)current or former members of the Armed
				Forces under section 328 or 329 of the Immigration and Nationality Act (8
				U.S.C. 1439 and 1440);
							(B)current spouses of United States citizens
				who are currently serving on active duty in the Armed Forces, who qualify for
				naturalization under section 319(b) of the Immigration and Nationality Act (8
				U.S.C. 1430(b)), and surviving spouses and children who qualify for
				naturalization under section 319(d) of such Act; or
							(C)a deceased individual who is eligible for
				posthumous citizenship under section 329A of the Immigration and Nationality
				Act (8 U.S.C. 1440–1).
							(3)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as may be necessary to carry out this
				subsection.
						.
			(b)RulemakingNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Homeland Security, in consultation
			 with the Attorney General, shall promulgate rules to carry out the amendment
			 made by subsection (a).
			3.Deadline for processing and adjudicating
			 naturalization applications filed by current or former members of the Armed
			 Forces and their spouses and children
			(a)In generalSection 328 of the Immigration and
			 Nationality Act (8 U.S.C. 1439) is amended by adding at the end the
			 following:
				
					(g)Not later than 6 months after receiving an
				application for naturalization filed by a current member of the Armed Forces
				under subsection (a), section 329(a), or section 329A, by the spouse of such
				member under section 319(b), or by a surviving spouse or child under section
				319(d), United States Citizenship and Immigration Services shall—
						(1)process and adjudicate the application,
				including completing all required background checks to the satisfaction of the
				Secretary of Homeland Security; or
						(2)provide the applicant with—
							(A)an explanation for its inability to meet
				the processing and adjudication deadline under this subsection; and
							(B)an estimate of the date by which the
				application will be processed and adjudicated.
							(h)The Director of United States Citizenship
				and Immigration Services shall submit an annual report to the Subcommittee on
				Immigration, Border Security, and Refugees and the Subcommittee on Homeland
				Security of the Senate and the Subcommittee on Immigration, Citizenship,
				Refugees, Border Security, and International Law and the Subcommittee on
				Homeland Security of the House of Representatives that identifies every
				application filed under subsection (a), subsection (b) or (d) of section 319,
				section 329(a), or section 329A that is not processed and adjudicated within 1
				year after it was filed due to delays in conducting required background
				checks.
					.
			(b)GAO reportNot later than 180 days after the date of
			 the enactment of this Act, the Comptroller General shall submit a report to
			 Congress that contains the results of a study regarding the average length of
			 time taken by United States Citizenship and Immigration Services to process and
			 adjudicate applications for naturalization filed by members of the Armed
			 Forces, deceased members of the Armed Forces, and their spouses and
			 children.
			4.Sunset provisionThis Act and the amendments made by this Act
			 are repealed on the date that is 5 years after the date of the enactment of
			 this Act.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
